DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-3, 5-9, 15-17, 26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al (US 2020/0229241 A1).

Regarding claim 1, Jeon et al (US 2020/0229241 A1) discloses a method for wireless communication (see, RACH procedure in which a wireless device/UE initiates a an access procedure by sending a RACH preamble to the base station, section 0004, 0239-0244) at a user equipment (UE) (fig. 1, wireless device 110A/UE which communicates with a base station with base station/ng-eNB in the new RAN/wireless network, section 0217-0219, 0278, 0284-the wireless device operates using one or more beams), comprising: transmitting an initial random access request  (see, RACH procedure with one more Msg1 transmissions to the base station, section 0306, 0308, noted: Msg 1 is treated as Request in the RACH procedure) to a base station (fig. 1, base station/ng-eNB 120C which the wireless device /UE 104A, section 0217-0219) to establish a wireless connection with the base station (section 0306, 0308, RACH preamble/Msg1 transmissions to the based station 0120, 0337, line 1-5+, RACH procedure is used to establish communications between a wireless device  and a base station in  a cell) receiving a control channel order from the base station (see, the base station sends  PDCCH order to the wireless device in response to the RACH configuration (i.e., RACH preamble) from the wireless device, section 0367, 0372) responsive to the initial random access request (see, the PDCCH order sent by the bases station is related to RACH configuration/transmission by the wireless device, section 0367, 0372); transmitting one or more modified random access requests  (see, second message that is transmitted by the wireless device, the message indicating of first number/quantity of one or more preambles,  and second RACH transmission occasion, section 0488, 0492, 0314) using a set of resources (see, second RAP from the group of RAPs by the wireless device, section 0372, noted: RACH resources which may comprise one or more RACH preambles in relation, section 0341-0342, 0372) that are based at least in part on the control channel order (see, the one or more RACH resources used in the RACH is provided by downlink control orders/PDCCH order section 0341) and receiving a random access response from the base station responsive to the one or more modified random access requests (see, the wireless device receives RACH response from the base station, the wireless device transmits based on a change  of  PRACH occasions/retransmission of RACH preamble, section 0439, 0488, 0492).
Regarding claim 2, Jeon ‘241 discloses the method of claim 1, wherein: one or more parameters for the one or more modified random access requests are based at least in part on a first random access occasion that has a same random access occasion configuration as the initial random access request (see,  second preamble via a second RACH on the same frequency band/first UL BWP and the second UL BWP may be the same, section 0448).

Regarding claim 3, Jeon ‘241 discloses the method of claim 2, wherein: the set of resources is in a subsequent random access occasion to the first random access occasion that is determined based at least in part on the control channel order (noted: RACH /RAP is based on PDCCH order, section 0372, 0341), wherein the subsequent random access occasion  (see, second RACH/RAP  may be the same as the first SSB, section 0372) is associated with a same synchronization signal block (SSB) as the first random access occasion (see, SSB associated with the control message and related PRACH resources, section 0400, 0438).
4. The method of claim 2, further comprising: selecting, from a first subset of preamble sequences associated with the first random access occasion, a first preamble sequence for the one or more modified random access requests, wherein the first subset of preamble sequences is non-overlapping with a second subset preamble sequences that are available for initial random access requests associated with the first random access occasion.
Regarding claim 5, Jeon ‘241 discloses the method of claim 1, wherein: the set of resources for the one or more modified random access requests (see, resources in relation to RAP/RACH procedure which the wireless device uses to transmits RACH preamble, section 0307, 0310, 0337, 0340) is based at least in part on a second random access occasion configuration that is different (see,  second preamble via a second RACH on the same frequency band/first UL BWP and the second UL BWP may be different, section 0448) than a first random access occasion configuration of the initial random access request, and wherein the second random access occasion configuration is received in radio resource control (RRC) signaling from the base station (see, multiple PRACH occasions via RRC signaling/messages or control message from the base station indicating one or more associations between PRACH resources and UL radio resources, section 0399).
Regarding claim 6, Jeon ‘241 discloses method of claim 5, wherein the second random access occasion configuration is associated with a synchronization signal block (SSB) that was used to identify uplink resources for the initial random access request (see, first and second SSB associated with RACH configuration, section 0372).
Regarding claim 7, Jeon ‘241 discloses the method of claim 6, wherein a plurality of different random access occasions for transmission of modified random access requests are configured for each of a plurality of different SSBs (see, SSBs in relation RA procedure, and PRACH occasion, section 0383).
Regarding claim 8, Jeon ‘241 discloses the method of claim 5, wherein the second random access occasion configuration is unassociated with any synchronization signal block (SSB) (see, second PRACH occasion in relation to LBT procedure, section 0408-0409).
Regarding claim 9, Jeon ‘241 discloses the method of claim 1, wherein the determining further comprises: identifying the set of resources (see, resources associated with  SSB, of the PRACH resources which the wireless device determines) based at least in part on an indication provided by the control channel order (see, PDCCH order which comprises RACH parameters indicating preamble, preamble index, PRACH resources of bandwidth part (BWP), section 0341, 0366, 0367).
Regarding claim 15, Jeon ‘241 discloses the method of claim 1, wherein a starting random access occasion index (see, PRACH occasion 1, section 04069) associated with the set of resources (see, different frequency location with respect to a first BWP of a carrier via one or more PDCCHs,  section 0270, 0274) is determined based at least in part on a time domain location of the control channel order (see, time location of random access  resource occasion via a plurality preambles, section 0406, 00409).
Regarding claim 16, Jeon ‘241 discloses the method of claim 1, further comprising: determining a second random access preamble (see, random access  resource occasion via a plurality preambles, section 0406, 00409) for the one or more modified random access requests as a function of a first random access preamble used for the initial random access request (see, second PRACH or second random access occasions after the first PRACH occasion, section 0406, 0406, noted; as mentioned above, Messages (Msg 1, Msg 2) in the RACH procedure as requests).
Regarding claim 17,  Jeon ‘241 discloses the method of claim 1, wherein the set of resources includes resources in a second random access occasion (see, second subband/UL bandwidth parts used in the  second RACH/re-transmission during RACH procedure, section 0447, 0449, 0451) that is determined as a function of a first random access occasion associated with the initial random access request (see, second RACH is based upon a RAR not being successful, section 0447, 0449, 0051).
Regarding claim 26, Jeon ‘241 discloses an apparatus (fig. 3, UE/wireless device 110 the is coupled to processor 314, memory 315 and communication interfaces 310, section 0239-0244) for wireless communication at a user equipment (UE) (see, RACH procedure in which a wireless device/UE initiates a an access procedure by sending a RACH preamble to the base station, section 0004, 0239-0244), comprising: a processor (fig. 3, UE/wireless device 110 the is coupled to processor 314, memory 315 and communication interfaces 310, section 0239-0244)r, memory coupled with the processor (fig. 3, UE/wireless device 110 the is coupled to processor 314, memory 315 and communication interfaces 310, section 0239-0244); and instructions stored in the memory and executable by the processor  (see., program code instructions that are stored in the non-transitory memory 315 executed by the processor, section 0239-0244) to cause the apparatus to: transmit an initial random access request  (see, RACH procedure with one more Msg1 transmissions to the base station, section 0306, 0308) to a base station (fig. 1, base station/ng-eNB 120C which the wireless device /UE 104A, section 0217-0219) to establish a wireless connection with the base station (section 0306, 0308, RACH preamble/Msg1 transmissions to the based station 0120, 0337, line 1-5+, RACH procedure is used to establish communications between a wireless device  and a base station in  a cell);  receive a control channel order from the base station (see, the base station sends  PDCCH order to the wireless device in response to the RACH configuration from the wireless device, section 0367, 0372) responsive to the initial random access request (see, the PDCCH order sent by the bases station is related to RACH configuration/transmission by the wireless device, section 0367, 0372); transmit one or more modified random access requests  (see, second message that is transmitted by the wireless device, the message indicating of first number/quantity of one or more preambles,  and second RACH transmission occasion, section 0488, 0492, 0314)) using a set of resources (see, second RAP from the group of RAPs by the wireless device, section 0372, noted: RACH resources which may comprise one or more RACH preambles in relation, section 0341-0342, 0372) that are based at least in part on the control channel order (see, the one or more RACH resources used in the RACH is provided by downlink control orders/PDCCH order section 0341) and receive a random access response from the base station responsive to the one or more modified random access requests (see, the wireless device receives RACH response from the base station, the wireless device transmits based on a change  of  PRACH occasions/retransmission of RACH preamble, section 0439, 0488, 0492).
Regarding claim 27 Jeon ‘241 discloses the apparatus of claim 26, wherein: one or more parameters for the one or more modified random access requests are based at least in part on a first random access occasion that has a same random access occasion configuration as the initial random access request (see,  second preamble via a second RACH on the same frequency band/first UL BWP and the second UL BWP may be the same, section 0448).
Regarding claim 28, Jeon ‘241 discloses the apparatus of claim 27, wherein: the set of resources is in a subsequent random access occasion to the first random access occasion that is determined based at least in part on the control channel order (noted: RACH /RAP is based on PDCCH order, section 0372, 0341), wherein the subsequent random access occasion  (see, second RACH/RAP  may be the same as the first SSB, section 0372) is associated with a same synchronization signal block (SSB) as the first random access occasion (see, SSB associated with the control message and related PRACH resources, section 0400, 0438).
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al (US 2020/0229241 A1) in view of  Abedini et al (US 2019/0110314 A1, IDS).
Jeon ‘241 discloses all the  claim limitations but fails to explicitly disclose:
Regarding claim 4, the method of claim 2, further comprising: selecting, from a first subset of preamble sequences associated with the first random access occasion, a first preamble sequence for the one or more modified random access requests, wherein the first subset of preamble sequences is non-overlapping with a second subset preamble sequences that are available for initial random access requests associated with the first random access occasion.
However, Abedini ‘314 from a similar field of endeavor discloses: Regarding claim 4, the method  (see, RACH requests from a UE based on synchronization signal (SSB) from a  base station,  and establishing of a connection section 0035-0036, 0055) of claim 2, further comprising: selecting (see, the UE selects SS block in relation to RACH preamble indices, section 0055, 0091, 0103) , from a first subset of preamble sequences associated with the first random access occasion (see, non-overlapping subsets of RACH preamble indices within one RO, section 0083), a first preamble sequence for the one or more modified random access requests (see, second mapping in relation multiple SSBs mapped to one RO, section 0083, 0088, 0092), wherein the first subset of preamble sequences is non-overlapping with a second subset preamble sequences that are available for initial random access requests associated with the first random access occasion (see, non-overlapping subsets of RACH preamble indices within one RO, section 0083).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains the RACH request method and apparatus based on SSB as taught by Abedini ‘314 into the RACH procedure method and device in a wireless system of Jeon ‘241.  The motivation would have been to provide indication of beamforming parameters based on SSB (section 0004).
Allowable Subject Matter
10.	Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receiving, in radio resource control (RRC) signaling, a set of parameters associated with a random access occasion for transmission of the one or more modified random access requests, and wherein the control channel order triggers transmission of the one or more modified random access requests in the random access occasion, and wherein the RRC signaling provides one or more of time resources or frequency resources for the random access occasion, a number of repetitions for the one or more modified random access requests, or any combinations thereof.
Regarding claim 12, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determining a second preamble for the one or more modified random access requests as a function of a first random access occasion associated with the initial random access request, a first preamble of the initial random access request, or any combinations thereof, and wherein the function is further based at least in part on a control value provided in the control channel order.



11.	Claims 18-25, 29-30 are allowed over the prior art.
Claims 18, 29 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determining, based at least in part on the control channel order, a set of resources for one or more modified random access requests; monitoring for the one or more modified random access requests using the determined set of resources; and transmitting a random access response to the UE using one or more beamforming parameters that are based at least in part on measurements associated with the one or more modified random access requests.”

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jeon et al (US 2020/0351955 A1) discloses Two-Step RACH procedure where the RACH procedure is initiated based om a control signaling (e.g., PDCCH order), including  reset of one or more indexes of the one or more PRACH occasions for the first mapping cycle (section 0259, 0291-292, 0320, 0331-0332, 0346, 0348, 0367).
Jeon et al (US 2022/0201773 A1).
Tsai et al (US 2018/0124724 A1) discloses beam sweeping in RACH procedure using PDCCH order  or beam change signal (section 0204, 0243, 0252, 0279).
RUNE et al (US 2022/0240326 A1) discloses RACH-based beam procedure (section 0396).
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473